DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim for priority is recognized based on PCT documents filed in Japan on February 17, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim limitations: “wherein the first payment information and the second payment information are enabled to be specified in reverse order of the receipt” are considered to be new matter because there is not support for these limitations in the specification of the instant application.  No clear instance or definition of a first or second payment information are enabled to be specified in reverse order of the receipt (emphasis added) has been found in the specification or the drawings of the instant application.  In fact, all references to specifying payment information are explicitly stated as occurring in order of receipt or being processed completely from start to finish per the respective first or second payment information specification.  There has been no demonstration that any specification of payment information is output in an order opposite or reversed from the sequence of said request being input by the POS system.  Therefore, the amended claim limitations enabled to be specified in reverse order of the receipt are considered to be new matter.

Claim Rejections - 35 USC §102
    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
   	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagashira et al. (US Patent Application Publication 2014/0290539 A1).
Regarding claim 1, Tagashira teaches:
A point of sale (POS) system comprising: 
a first POS terminal apparatus (See Tagashira Fig. 9: base unit 20 with base POS register), a second POS terminal apparatus connected to the first POS terminal apparatus (See Tagashira Fig. 9: terminal unit 30 connected to base unit 20 [through teller management terminal 51]), and a cash processing apparatus connected to the second POS terminal apparatus and unconnected to the first POS terminal apparatus (See Tagashira Fig. 9 - shows a money settlement device as part of/ connected to terminal unit 30, but is not connected to base unit 20);
the first POS terminal apparatus including a first processor configured to perform a first procedure including (See Tagashira¶ [0118] - describes the POS registers of the system as being controlled by control device controllers):
calculating a first payment amount for a first registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), 
calculating first change based on first received money and the first payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and 
outputting a first cash-dispensing request for the first change to the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system dispensing coins (26 or 36) and banknotes (24 or 34) from either the base POS register 22 or the terminal POS register 32); 
the second POS terminal apparatus including a second processor configured to perform a second procedure including (See Tagashira¶ [0118] - describes the POS registers of the system as being controlled by control device controllers):
calculating a second payment amount for a second registered item (See Tagashira ¶ [0053] - describes a register system with a second POS terminal (30) serving as a slave unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), 
calculating second change based on second received money and the second payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the terminal POS register (32)),  
outputting a first cash-dispensing execution request for the first change upon receipt of the first cash-dispensing request to the cash processing apparatus (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34)), and 
outputting a second cash-dispensing execution request for the second change to the cash processing apparatus upon issuance of a second cash-dispensing request for the second change in the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34) as two types of change requiring two dispensing requests as they are two separate devices, wherein both types are dispensed to complete the cash dispensing step and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above); and 
the cash processing apparatus including a third processor configured to perform a third procedure including:
accepting the first received money, 
notifying the first POS terminal apparatus of an amount of the first received money via the second POS terminal apparatus, 
accepting the second received money, 
notifying the second POS terminal apparatus of an amount of the second received money (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30), [0092-0093] - describes the POS registers of the system serving as ATMs that are connected through an ATM network (62) to a bank host (60), wherein said ATM network and bank host serve as a third processor to accept or distribute money from a customer and [0104] - describes the money settlement devices in terminals (20) and (30) as being communicably connected to the balance management terminal (50) of the system, thereby notifying the components noted above), 57FUSO 9305 
dispensing the first change according to the first cash-dispensing execution request from the second POS terminal apparatus, and 
dispensing the second change according to the second cash-dispensing execution request from the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes), wherein the second procedure includes: 
receiving first payment information about the first payment amount from the first POS terminal apparatus and second payment information about the second payment amount,
displaying the first payment information and the second payment information in order of receipt on a display (See Tagashira ¶ [0131-0132] - describes the system recognizing that the change processing request of a first terminal (1018) occurred after an already in progress change processing request of a second terminal (1020) by holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is complete, wherein said “waiting” and “confirmation of proceeds of one transaction” [payment information] are displayed on a touch panel for use by a cashier or customer user), 
accepting specification of the first payment information or the second payment information displayed on the display (See Tagashira ¶ [0089] - describes the system processing the banknote dispensing information of the first terminal (20) while instructing the second terminal (30) to wait and [0131-0132] - describes the system displaying a “confirmation of proceeds of one transaction” [payment information] on a touch panel for use by a cashier or customer user), wherein the first payment information and the second payment information are enabled to be specified in reverse order of the receipt (No clear instance or definition of a first or second payment information as being enabled to be specified in reverse order of the receipt (emphasis added) has been found in the specification or the drawings of the instant application.  In fact, all references to specifying payment information are explicitly stated as occurring in order of receipt or being processed completely from start to finish per the respective first or second payment information specification.  There has been no demonstration that any specification of payment information is output in an order opposite or reversed from the sequence of said specification being input by the POS system.  Therefore, specified in reverse order of the receipt (emphasis added) is considered to be new matter.  Nonetheless, see Tagashira ¶ [0138-0139] - describes the system processing banknote dispensing information and coin dispensing information [both of which are considered as types of “cash” or “change” for the purpose of examination], wherein banknotes are deposited into the banknote depositing and dispensing device (1016), then coins are deposited into the coin depositing and dispensing device (1012).  The system then calculates any change due and dispenses the requisite number of coins from the coin depositing and dispensing device (1012) and the requisite number of banknotes from the banknote depositing and dispensing device (1016) to make change for a customer and complete a transaction, thereby showing payment information processing in the reverse order it was received.),
causing the cash processing apparatus to execute a payment process corresponding to specified one of the first payment information and the second payment information, wherein the payment process accepts received money and dispenses change (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a banknote depositing and dispensing device (1016) by one of a plurality of POS registers (1018 or 1020), wherein the occupation state of said banknote depositing and dispensing device (1016) is checked by a POS register (1018) before said POS register gains access to said banknote depositing and dispensing device (1016) and [0144] - describes each register (1018 or 1020) as having exclusive operation of said banknote depositing and dispensing device (1016) only after the current transaction of the other register (1018 or 1020) is complete, therefore, either register (1018 or 1020) can be the first or second register with first or second exclusive access to the banknote depositing and dispensing device (1016)).
Regarding claim 6, Tagashira teaches:
A payment method comprising: 
calculating, by a first point of sale (POS) terminal apparatus, a first payment amount for a first registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), calculating first change based on first received money and the first payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and outputting a first cash-dispensing request for the first change (See Tagashira ¶ [0081] - describes the system dispensing coins (26 or 36) and banknotes (24 or 34) from either the base POS register 22 or the terminal POS register 32); 
calculating, by a second POS terminal apparatus, a second payment amount for a second registered item (See Tagashira ¶ [0053] - describes a register system with a second POS terminal (30) serving as a slave unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), calculating second change based on second received money and the second payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the terminal POS register (32)), outputting a second cash-dispensing request for the second change (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above), outputting a first cash-dispensing execution request for the first change upon receipt of the first cash-dispensing request (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34)), and outputting a second4Application No.: 16/038,727Attorney Docket No.: SANA 9790 Response to Office Action mailed on March 26, 2021cash-dispensing execution request for the second change upon receipt of the second cash-dispensing request (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above), the second POS terminal apparatus being connected to the first POS terminal apparatus (See Tagashira Fig. 9: terminal unit 30 connected to base unit 20 [through teller management terminal 51]); and 
accepting, by a cash processing apparatus, the first received money, notifying the first POS terminal apparatus of an amount of the first received money via the second POS terminal apparatus, accepting the second received money, 
notifying the second POS terminal apparatus of an amount of the second received money (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30) [0092-0093] - describes the POS registers of the system serving as ATMs that are connected through an ATM network (62) to a bank host (60), wherein said ATM network and bank host serve as a third processor to accept or distribute money from a customer and [0104] - describes the money settlement devices in terminals (20) and (30) as being communicably connected to the balance management terminal (50) of the system, thereby notifying the components noted above), dispensing the first change according to the first cash-dispensing execution request from the second POS terminal apparatus, and 
dispensing the second change according to the second cash-dispensing execution request from the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes), the cash processing apparatus being connected to the second POS terminal apparatus and unconnected to the first POS terminal apparatus (See Tagashira Fig. 9 - shows a money settlement device as part of/ connected to terminal unit 30, but is not connected to base unit 20), 
wherein the payment method further including:
receiving, by the second POS terminal, first payment information about the first payment amount from the first POS terminal apparatus and second payment information about the second payment amount, 
displaying, by the second POS terminal, the first payment information and the second payment information in order of receipt on a display (See Tagashira ¶ [0131-0132] - describes the system recognizing that the change processing request of a second terminal (1018) occurred after an already in progress change processing request of a first terminal (1020) by holding the change processing of a second terminal (1018) in a “waiting” state until the change processing of a first terminal (1020) is complete, wherein said “waiting” and “confirmation of proceeds of one transaction” [payment information] are displayed on a touch panel for use by a cashier or customer user), 
accepting, by the second POS terminal, specification of the first payment information or the second payment information displayed on the display (See Tagashira ¶ [0089] - describes the system processing the banknote dispensing information of the first terminal (20) while instructing the second terminal (30) to wait and [0131-0132] - describes the system displaying a “confirmation of proceeds of one transaction” [payment information] on a touch panel for use by a cashier or customer user), wherein the first payment information and the second payment information are enabled to be specified in reverse order of the receipt (No clear instance or definition of a first or second payment information as being enabled to be specified in reverse order of the receipt (emphasis added) has been found in the specification or the drawings of the instant application.  In fact, all references to specifying payment information are explicitly stated as occurring in order of receipt or being processed completely from start to finish per the respective first or second payment information specification.  There has been no demonstration that any specification of payment information is output in an order opposite or reversed from the sequence of said specification being input by the POS system.  Therefore, specified in reverse order of the receipt (emphasis added) is considered to be new matter.  Nonetheless, see Tagashira ¶ [0138-0139] - describes the system processing banknote dispensing information and coin dispensing information [both of which are considered as types of “cash” or “change” for the purpose of examination], wherein banknotes are deposited into the banknote depositing and dispensing device (1016), then coins are deposited into the coin depositing and dispensing device (1012).  The system then calculates any change due and dispenses the requisite number of coins from the coin depositing and dispensing device (1012) and the requisite number of banknotes from the banknote depositing and dispensing device (1016) to make change for a customer and complete a transaction, thereby showing payment information processing in the reverse order it was received.), 
causing, by the second POS terminal, the cash processing apparatus to execute a payment process corresponding to specified one of the first payment information and the second payment information, wherein the payment process accepts received money and dispenses change (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a banknote depositing and dispensing device (1016) by one of a plurality of POS registers (1018 or 1020), wherein the occupation state of said banknote depositing and dispensing device (1016) is checked by a POS register (1018) before said POS register gains access to said banknote depositing and dispensing device (1016) and [0144] - describes each register (1018 or 1020) as having exclusive operation of said banknote depositing and dispensing device (1016) only after the current transaction of the other register (1018 or 1020) is complete, therefore, either register (1018 or 1020) can be the first or second register with first or second exclusive access to the banknote depositing and dispensing device (1016)).

Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1 and 6, the rejection under 35 U.S.C. § 112 is sustained.  The amendments to the claims have not resolved the issue of new matter as the limitation “in reverse order of the receipt” remains in claims 1 and 6 of the instant application.  The examiner notes that the applicant does not dispute the assertion of lack of support for this limitation in the specification of the instant application nor does the applicant discuss any part of the specification to show support for the invention of the instant application processing payment information “in reverse order of the receipt”.  Therefore, the claim limitation “in reverse order of the receipt” remains considered as new matter. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1 and 6, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Contrary to Applicant’s assertion that Tagashira fails to disclose "displaying the first payment information and the second payment information in order of receipt on a display," "accepting specification of the first payment information or the second payment information, wherein the first payment information and the second payment information are enabled to be specified in reverse order of the receipt," and "causing the cash processing apparatus to execute a payment process corresponding to specified one of the first payment information and the second payment information, wherein the payment process accepts received money and dispenses change," Tagashira does in fact disclose this as shown above regarding independent claims 1 and 6.  The applicant’s arguments against Tagashira teaching these limitations are based solely on ¶ [0138-0139] of the reference.  Not only does this ignore other relevant citations of Tagashira, but it also fails to consider Tagashira as a whole.  Nonetheless, as cited, Tagashira teaches a POS system with multiple POS registration terminals sharing a single money handling terminal, wherein said money handling terminal processes transaction settlement and money handling for said registration terminals in the same order or in reverse order as the transactions were received.  Tagashira further teaches this processing as partially controlled by information displayed to cashier or customer users waiting to access said money handling terminal to settle their transaction.  Moreover, the amended claim limitations: “enabled to be specified in reverse order of the receipt” are considered to be new matter as shown above regarding independent claims 1 and 6.   The applicant is generally reminded that the cited references need to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687